
	
		I
		112th CONGRESS
		2d Session
		H. R. 5722
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on strontium europium
		  halophosphate for use in the production of fluorescent lamps.
	
	
		1.Strontium europium
			 halophosphate
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Strontium halophosphate doped with europium used as a
						luminophore (CAS Nos. 109037–74–3 and 1312–81–8) (provided for in subheading
						3206.50.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
